Filed 9/21/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

LOS ANGELES COLLEGE                         B313085
FACULTY GUILD LOCAL 1521,
                                            (Los Angeles County
       Plaintiff and Appellant,             Super. Ct. No. 20STCP03557)

       v.

LOS ANGELES COMMUNITY
COLLEGE DISTRICT,

       Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert S. Draper, Judge. Affirmed.

       Lawrence Rosenzweig for Plaintiff and Appellant.

     Atkinson, Andelson, Loya, Ruud & Romo, Joshua E.
Morrison and Rebeca Delatorre for Defendant and Respondent.

                       _________________________
       The Los Angeles College Faculty Guild (Guild) represents
faculty at the nine community colleges in the Los Angeles
Community College District (District). The Guild appeals the
trial court’s judgment of dismissal of its petition to compel
arbitration of grievances relating to the District’s decision to
cancel all remedial for-credit English and mathematics courses
two levels below transfer level. The Guild contends the court
erred in determining it, rather than an arbitrator, should decide
the issue of arbitrability and further erred in finding the
grievances non-arbitrable. The Guild maintains the grievances
involve violations of several provisions of the collective
bargaining agreement (CBA) between the parties and so are
subject to the arbitration provision of that agreement. We affirm
the trial court’s order denying the motion and petition and its
subsequent judgment of dismissal.

                         BACKGROUND
      In 2018, the California Legislature passed Assembly Bill
No. 705 (2017–2018 Reg. Sess.) (Assembly Bill 705) in response to
concerns that too many students were being referred to remedial
courses upon entering the community college system. The
Legislature found that placement in such remedial courses
discouraged students from pursuing a college education and
made them less likely to achieve their educational goals and to
complete a degree, certificate or transfer outcome within a six-
year period.1 (Stats. 2017, ch. 745, § 1.)

1     The trial court granted the District’s request to take
judicial notice of the 2018 legislative history of Assembly Bill 705.
On our own motion, we also take judicial notice of this legislative
history. (Evid. Code, § 452.)




                                 2
        Assembly Bill 705 amended Education Code section 78213
to provide that “[a] community college district or college shall
maximize the probability that a student will enter and complete
transfer-level coursework in English and mathematics within a
one-year timeframe.” (Ed. Code, § 78213, subd. (d)(1)(A).) The
amendment also specified that a “community college district or
college shall not require students to enroll in remedial English or
mathematics coursework that lengthens their time to complete a
degree” unless a placement assessment which included their high
school record “shows that those students are highly unlikely to
succeed in transfer-level coursework.” (Id., subd. (d)(2).) The
amendment provided that a “community college district or college
may require students to enroll in additional concurrent support
. . . during the same semester that they take a transfer-level
English or mathematics course, but only if it is determined that
the support will increase their likelihood of passing the . . .
course.” (Ibid.)
        In response to Assembly Bill 705, the District and each
member college consulted with experts and formulated a model
compatible with this goal. According to a declaration filed by the
deputy chancellor for the District, some of the models included
remedial for-credit courses one level below transfer, but none
included for-credit courses which were two levels below transfer.
For reasons which are not clear from the record, the colleges’ Fall
2019 schedules included for-credit remedial courses two levels
below transfer. The deputy chancellor described the inclusion of
these courses as “inconsistent” with the colleges’ own models and
the implementation plan for Assembly Bill 705.




                                 3
       The District removed those courses from the Fall 2019
schedule and the chancellor sent an email to all faculty
explaining that the courses had been removed because they were
inconsistent with the implementation plan for Assembly Bill 705.
The email explained that “ ‘[f]or students desiring to gain content
mastery below one level below transfer, they will be directed to
non-credit course offerings, the English Writing Center, math
labs, and other academic supports.’ ”
       The Guild at eight of the District’s nine colleges filed
grievances. When the grievances were denied, the Guild
submitted the matter to arbitration pursuant to the grievance
procedure of the CBA. The District refused to arbitrate,
contending the claims in the grievances were outside the scope of
representation under the Educational Employment Relations Act
(EERA) (Gov. Code, § 3540 et seq.)2 and also outside the scope of
the CBA.

       The Guild filed a motion and petition to compel arbitration.
The trial court denied both and dismissed the action. The court
found the CBA did not delegate the arbitrability decision to the
arbitrator, and so it was for the court to decide. The court found
the claims were outside the scope of representation under EERA
and so were not arbitrable. The court also found the Guild had
not raised arbitrable issues under Articles 12(F), 32(I) and
17(D)(1) of the CBA. Put differently, the court found cancellation
of the courses did not violate those articles. This appeal followed.




2    Further undesignated statutory references are to the
Government Code.




                                 4
                          DISCUSSION

A.    Arbitrability Was an Issue for the Court.
      The Guild contends the trial court erred in finding the issue
of arbitrability should be decided by the court and not by the
arbitrator. It is undisputed the CBA does not contain an express
delegation of arbitrability to the arbitrator. The Guild claims the
parties’ prior practice of allowing the arbitrator to decide
arbitrability and the broad language of Article 28(G)(4) of the
CBA, together with Steelworkers v. Warrior & Gulf Co. (1960)
363 U.S. 574 (Warrior & Gulf) and Southern California Dist.
Council of Laborers v. Berry Constr., Inc. (9th Cir. 1993) 984 F.2d
340, effectuate a delegation.

      1.      There Is No Relevant Evidence of Past Practices.
      The Guild contends it is undisputed that “in previous
arbitrations, the arbitrator has decided arbitrability.” The Guild
has not provided a record citation to support this broad claim, let
alone details of those arbitrations. Without such information,
past practices are meaningless. Similarly, the Guild’s reference
to “a well-established arbitration process that the parties have
operated for many years” is unsupported by citation to the record
and lacks any detail, rendering it meaningless.3

3      The Guild states that “Darrell Eckersley, the Guild
Grievance Representative, has been involved in ‘approximately
50 arbitrations’ between the parties.” The Guild cites to pages
383 and 384 of the Clerk’s Transcript to support this claim, but
this citation is to respondent’s Answer to the Petition to Compel
Arbitration, which does not mention Eckersley or the
involvement of any Guild representative in arbitration. Thus,
the Guild’s claim about common law also lacks a factual
foundation.



                                 5
      This lack of information about past practices alone belies
the Guild’s reliance on Warrior & Gulf. While that case holds
that the “common law” of the industry and the shop is
incorporated into a collective bargaining agreement, the case was
decided in 1960 and involved steel workers. The Guild has not
shown what that common law is in its industry or shop today.
Further, the Court there made clear that “arbitration is a matter
of contract and a party cannot be required to submit to
arbitration any dispute which he has not agreed so to submit.”
(Warrior & Gulf, supra, 363 U.S. at p. 582.)
      As the United States Supreme Court has more recently
explained, courts “should not assume that the parties agreed to
arbitrate arbitrability unless there is ‘clea[r] and unmistakabl[e]’
evidence that they did so.” (First Options of Chicago, Inc. v.
Kaplan (1995) 514 U.S. 938, 944, italics added.) The
presumption in favor of arbitration, which applies when a valid
arbitration agreement is silent or ambiguous as to the
arbitrability of a particular dispute, does not apply to “silence or
ambiguity” with respect to the delegation question. (Id. at
pp. 944–945.) Rather, “the law reverses the presumption.” (Id. at
p. 945.) Thus, the court is presumptively the appropriate entity
to review the question of arbitrability when the parties “did not
clearly agree to submit the question of arbitrability to
arbitration.” (Id. at p. 947.) The Court subsequently confirmed
that arbitration in commercial and labor cases should be
analyzed using the same initial framework. (Granite Rock v.
Intern. Broth. of Teamsters (2010) 561 U.S. 287, 296 (Granite
Rock) ([“It is well settled in both commercial and labor cases that
whether parties have agreed to ‘submi[t] a particular dispute to
arbitration’ is typically an ‘ “ issue for judicial




                                 6
determination.” ’ ”].) The Court indicated this would be true of
the delegation question as well, that is, the issue of whether the
parties agreed to arbitrate arbitrability. (Id. at p. 297, fn. 5.)

      2.     The Language of the CBA Does Not Delegate the Issue
             of Arbitrability to the Arbitrator.
       The Guild also relies on Article 28(4)(G) of the CBA, which
provides: “The arbitrator’s decisions shall be limited to a specific
finding regarding the alleged misinterpretation, misapplication
or violation of a specific item of this Agreement or of a written
rule or regulation of the District.” The Guild contends “similar
language” was found to authorize the arbitrator to determine
questions of arbitrability in Southern California Dist. Council of
Laborers v. Berry Constr., Inc., supra, 984 F.2d 340.
       The Ninth Circuit has now rejected the proposition that a
broad arbitration clause is sufficient to delegate the issue of
arbitrability to the arbitrator. As the Ninth Circuit recently
acknowledged, a number of its decisions which predated First
Options “constru[ed] a broad arbitration clause as conferring
authority on the arbitrator to decide arbitrability ‘[as] an act of
legitimate contract interpretation.’ ” (SEIU Local 121RN v. Los
Robles Regional Med. Ctr. (9th Cir. 2020) 976 F.3d 849, 853 (Los
Robles).) These decisions culminated in United Broth. of
Carpenters # 1780 v. Desert Palace (9th Cir. 1996) 94 F.3d 1308
(Desert Palace), in which the Ninth Circuit “concluded that the
broad arbitration clause [before it], which covered matters of
interpretation and application of the agreement and did not
explicitly exclude arbitrability or jurisdictional issues, evinced
the parties’ agreement to have an arbitrator decide arbitrability.”
(Los Robles, at p. 853.) The Los Robles Court concluded Desert
Palace was inconsistent with First Options and Granite Rock and



                                 7
expressly found Desert Palace had been abrogated. (Los Robles,
at p. 861.) As the Ninth Circuit explained, under those
controlling United States Supreme Court precedents, “we must
determine whether there is ‘clear and unmistakable’ evidence of
the parties’ intent to have an arbitrator—rather than the court—
decide whether the grievance is arbitrable. Under Article 38 of
the CBA, an arbitrator is tasked with resolving any ‘dispute or
disagreement involving the interpretation, application or
compliance with specific provisions of [the CBA].’ The CBA is
otherwise silent as to the arbitrator’s authority to determine its
own jurisdiction, and SEIU does not provide any other evidence
of an agreement to have an arbitrator decide that issue. [¶] . . .
Without ‘clear and unmistakable’ evidence, then, we rely on the
well-settled principle ‘that whether parties have agreed to submit
a particular dispute to arbitration is typically an issue for judicial
determination.’ Granite Rock, 561 U.S. at 296, 130 S.Ct. 2847
(citations, quotation marks, and alteration marks omitted). We
therefore hold that the district court is responsible for
determining whether the grievance filed by SEIU is arbitrable.”
(Los Robles, at p. 861.)

B.    Arbitrable Issues Are Circumscribed by EERA.
      The arbitration agreement is part of a collective bargaining
agreement and is therefore subject to the EERA. (United
Teachers of Los Angeles v. Los Angeles Unified School Dist. (2012)
54 Cal.4th 504, 512 (UTLA) [EERA covers collective bargaining
for grades K-14].) “Government Code section 3548.5 provides: ‘A
public school employer and an exclusive representative who enter
into a written agreement covering matters within the scope of
representation may include in the agreement procedures for final
and binding arbitration of such disputes as may arise involving



                                  8
the interpretation, application, or violation of the agreement.’
The statute makes clear that authorization to arbitrate is
predicated on the existence of a collective bargaining agreement
‘covering matters within the scope of representation.’ ” (UTLA, at
p. 515.) “In the EERA, as in federal labor law, collective
bargaining arbitration is part of a system of workplace self-
government that allows employees to join organizations that
represent them ‘in their professional and employment
relationships with public school employers’ and afford them ‘a
voice in the formulation of educational policy.’ (Gov. Code,
§ 3540.) However, because labor relations in this area
significantly intersect with educational goals affecting society as
a whole, the Legislature has limited the scope of such self-
governance by withdrawing from collective bargaining certain
matters in the Education Code. The Legislature has decided that
those matters should be exclusively management prerogatives,
subject only to the constraints of statute. . . . [T]he EERA makes
clear that a grievance is inarbitrable when it arises from a matter
. . . on which collective bargaining is statutorily preempted.”
(UTLA, at pp. 519–520, italics added.)
        Under the EERA, “[t]he scope of representation shall be
limited to matters relating to wages, hours of employment, and
other terms and conditions of employment. ‘Terms and
conditions of employment’ mean health and welfare benefits . . . ,
leave, transfer and reassignment policies, safety conditions of
employment, class size, procedures to be used for the evaluation
of employees, organizational security, . . . procedures for
processing grievances . . . , the layoff of probationary certificated
school district employees . . . , and alternative compensation or
benefits for employees adversely affected by pension limitations.”




                                 9
(§ 3543.2, subd. (a)(1).) Conversely, “[u]nder the EERA the
‘definition of educational objectives, the determination of the
content of courses and curriculum, and the selection of textbooks
to the extent such matters are within the discretion of the public
school employer under the law’ are matters on which the
exclusive representative has only the right to consult.” (San
Mateo City School Dist. v. Public Employment Relations Bd.
(1983) 33 Cal.3d 850, 862; see § 3543.2, subds. (a)(3) & (a)(4).)
       The decision to cancel remedial for-credit English and
mathematics courses two levels before transfer level is, in
essence, a decision about the content of courses and curriculum.
Put differently, it is a decision not to offer courses which contain
such content. Thus, it is a matter within the discretion of the
district, and so not within the scope of representation. It is
therefore not an arbitrable issue.
       As the District points out, the Public Employment
Relations Board (PERB) treated a community college’s decision to
cancel summer school classes as an unenumerated right within
the meaning of section 3543.2, subdivision (a)(4) which provides:
“All matters not specifically enumerated [in the scope of
representation] are reserved to the public school employer and
may not be a subject of meeting and negotiating, except that this
section does not limit the right of the public school employer to
consult with any employees or employee organization on any
matter outside the scope of representation.” (§ 3543.2, subd.
(a)(4); Mt. San Antonio Community College District (1983) PERB
Dec. No. 297 [7 PERC ¶ 14109] (Mt. SAC).) The Administrative
Law Judge (ALJ) in that case applied PERB’s three-pronged test
to the cancellation right and concluded the “decision as to which
classes to cancel, and on what basis is therefore a non-negotiable




                                10
management prerogative.” (Mt. SAC, at p.46.)4 PERB adopted
that finding. (Id. at p. 2.) Thus, even if we were to view the right


4      That test “first analyzes: (1) whether the subject logically
and reasonably relates to an ‘enumerated’ term and condition of
employment [under EERA]; next (2) whether the subject is of
such concern to both management and employees that a conflict
is likely to occur which can best be resolved in the mediatory
arena of collective bargaining; and (3) whether such collective
bargaining would significantly abridge the employer’s freedom to
exercise those managerial prerogatives, relating to matters of
fundamental policy and economic consideration ‘essential to the
achievement of the [employer’s] mission.’ ” (Mt. SAC, supra,
PERB Dec. No. 297 at pp. 42–43.)

      Applying this test, the ALJ concluded the “decision as to
which classes to cancel, and on what basis is therefore a non-
negotiable management prerogative.” (Mt. SAC, supra, PERB
Dec. No. 297 at p. 46.) In essence, the ALJ recognized that
faculty members had an interest in teaching these classes, which
were similar in almost every way to classes during the regular
school year, but offered the possibility of additional compensation
and benefits, and so involved enumerated rights. At the same
time, the ALJ concluded the decision to cancel courses or an
entire session and “to reduce the kind and number of courses
offered” (id. at p. 45) was a management prerogative “derived
from the need to efficiently manage the work force and make
policy determinations in the face of fiscal changes. The overall
goal to provide a district’s students and constituents with an
educational program encompassing the total needs of the student
body must be balanced against the cost of providing these
programs and their relative importance in the overall mission of
the particular school district. These are considerations which
inherently belong to the management of the school district.
[Citation.] [W]hile teachers may have an interest in teaching the
courses offered, the decision whether to offer courses is not easily



                                 11
to determine whether to offer remedial courses more narrowly as
the right to cancel remedial courses and treat it simply as a right
which is not enumerated in the statutory scope of representation,
such a posture would not assist the Guild. The decision would be
a managerial one outside the scope of representation and so non-
arbitrable.

C.     The Guild Has Not Shown Arbitrable Issues under the
       Specified Provisions of the CBA
       As PERB recognized in Mt. SAC, while the decision to
cancel courses is a management decision, such cancellations can
affect matters in a collective bargaining agreement which are
within the EERA scope of representation, notably pay and
benefits. (Mt. SAC, supra, PERB Dec. No. 297 at p. 3.)
Accordingly, we consider the Guild’s claims that the cancellation
of the remedial courses violated certain provisions of the CBA.
As discussed in more detail below, we do not agree that a
reasonable reading of the Articles at issue shows they apply to
the course cancellations at issue. Assuming for the sake of
argument that the Articles can be understood to apply to these
course cancellations, they would be outside the scope of
representation and so non-arbitrable. (UTLA, supra, 54 Cal.4th
at pp. 519–520 [“EERA makes clear that a grievance is
inarbitrable when it arises from a matter . . . on which collective
bargaining is statutorily preempted”].)




resolved by the give and take of collective bargaining.” (Id. at
pp. 45–46)




                                12
       1.    Article 12(F).
       The Guild contends the trial court erred by finding that
Article 12(F) was not the issue involved here. The Guild
contends the issue was raised in the Pierce College grievance.
The court in fact found “there is no issue raised here that fits into
this category.” The court was correct.
       As the Guild points out, Article 12(F) was cited in the
grievance, but as the grievance itself shows, the substance of the
article did not apply. Article 12(F) provides: “Responsibility for
canceling classes because of low enrollment or low attendance
shall rest with the appropriate vice president or designee, after
consultation with the department chair and the faculty member
involved whenever possible.”
       There is nothing in the record on appeal to suggest that the
classes at issue were cancelled due to low enrollment or low
attendance. The grievance refers to a memo from the chancellor
about class cancellation. That memo was sent on the first day of
registration for fall classes, and states that classes are being
cancelled as a result of an Assembly Bill 705 compliant model. It
makes no mention of low enrollment, and the timing precludes
any inference that low enrollment was a reason for the
cancellation.

       2.    Article 32(I)
       The Guild contends the court erred in finding there was “no
issue raised here which fits into this category” of Article 32(I).
The Guild points out the Pierce College grievance states: “Article
32.I of the [CBA] stipulates that ‘The District and the AFT
recognize that decision-making in an academic environment is
generally made via committee.’ ” The Guild contends the
District’s cancellation of courses was a “departure from the



                                 13
normal procedure” of committee decision-making which had to be
justified.
       Article 32 contains six numbered subsections concerning
committees. Article 32(I) is the first subsection, making the first
sentence of Article 32(I) the first sentence of the entire article.
Article 32(I) is the only numbered subsection without a heading,
indicating it contains introductory or prefatory information. In
this context, the first sentence is simply acknowledging the major
role committees play in academic decision-making. It is
descriptive, not directive.
       The remainder of Article 32(I) states: “Committees may
address union issues of wages, hours, and working conditions, or
shared governance concerns such as facilities oversight,
educational planning, resource allocation, and long-term strategic
goal-setting. Committees that are negotiated as part of [the
CBA] shall include AFT and Academic Senate participation as
designated. All committees should operate under the principles
of participatory decision-making. In each instance where AFT
committee membership is designated, the AFT chapter president
shall select those faculty member(s) to serve. In each instance
where Academic Senate committee membership is designated,
the Academic Senate President shall select those faculty
member(s) to serve.”
       Read as a whole, then, Article 32(I) conveys that since
committees play an important role in academic decision-making,
all committees created pursuant to the [CBA] must have AFT
(Guild) and Academic Senate representatives on them. It is not
reasonable to understand Article 32(I) as requiring all decision-
making to be made by committee, or even all course-related
decision-making. The list of optional and required committees is




                                14
found later in the Article, and there is no information in the
grievance about the existence or scope of any of those
committees.5
       The court correctly focused on the latter (and longer) part
of the Article, noting that it provides that committees “shall
include AFT and Academic Senate participation as [designated].”
The court was correct that the focus of the Article is the
participation of the AFT and Academic Senate in committees,
and that there were no claims that those entities were prevented
from participation in the committees.

       3.    Article 17(D)(1)(b)
       The Guild contends the trial court erred in rejecting its
interpretation of Article 17(D)(1)(b) based on speculation that
that interpretation would permit department chairs to schedule
any sort of class they wished, even classes outside their
department.
       Article 17(D)(1)(b) indicates department chairs are
responsible for “preparing class schedules.” Common definitions
of “schedule” are “a procedural plan that indicates the time and



5     Immediately before citing Article 32(I), the grievance
states: “[T]he Chancellor’s directive contravenes the shared
governance agreement between the Board of Trustees and the
District Academic Senate, as related to educational program
development, degree and certificate requirements, policies on
student preparation and success, and curriculum.” This
statement suggests that it is the Academic Senate which has the
responsibility for educational program development and
curriculum. The Academic Senate, however, is not a party to this
action, and the shared governance agreement is not before us.




                                15
sequence of each operation”6 and “a list of the times when events
are planned to happen, for example the times when classes
happen.”7 Thus, the most reasonable understanding of the
phrase “preparing class schedules” is “setting the days and
times for classes.”
       The Guild is not complaining that the remedial courses
were scheduled for inappropriate days or times. Instead, the
Guild makes much of the fact that the courses were cancelled
after they were placed on the tentative schedule for Fall 2019.
The Guild, however, does not assert any schedule-related harm
from the timing of the decision. It does not, for example,
complain that the chairs were not permitted to reschedule
remaining courses in light of schedule openings arising from the
cancellations. Thus, the trial court’s conclusion that there was
no arbitrable claim under Article 17(D)(1)(b) was correct.

         4.    Article 4
         The Guild points out, correctly, that the trial court did not
consider whether the violation of Article 4, mentioned in the
Mission College grievance, was arbitrable. That grievance simply
asserts, without supporting analysis, argument or legal citations,
that the cancellation of the courses “violates the rights of faculty
to ‘. . . guarantee freedom of learning to students.’ ” In this

6     Merriam-Webster Dictionary Online (2022)
 [as of
Sept. 20, 2022], archived at .
7     Cambridge Dictionary Online (2022)
 [as of Sept. 20, 2022], archived at
.




                                 16
appeal, the Guild contends, without supporting analysis,
argument or legal citations, that the faculty is entitled to
guarantee “freedom of learning to the students” by dictating that
the best method for “the development of a segment of the student
population” is enrollment in for-credit courses two levels below
transfer. The meaning of “freedom of learning” is not obvious,
and its relationship to specific remedial courses is even less clear.
The Guild has therefore forfeited this claim. “We may and do
‘disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.’ ” (United Grand Corp. v. Malibu Hillbillies, LLC (2019)
36 Cal.App.5th 142, 153 [“ ‘In order to demonstrate error, an
appellant must supply the reviewing court with some cogent
argument supported by legal analysis and citation to the
record.’ ”].)

      5.     Article 6(E)
      The Guild points out, correctly, that the trial court
did not consider whether the violation of Article 6(E), mentioned
in the Mission College grievance, was arbitrable. The grievance
states the course cancellation violates the provision of Article
6(E) that “[b]oth parties agree to comply with state and/or federal
laws.” The grievance appears to be based on the premise that
Article 6(E) is violated whenever any applicable state or federal
law is violated, and therefore all claims that the District violated
a law are arbitrable. More specifically, the grievance claims
Assembly Bill 705 did not require the course cancellations and
Education Code section 66010.4 required community colleges to
provide remedial instruction.




                                 17
       This is an extremely broad reading of the sentence, which
is not a reasonable one when the sentence is read in context.
Article 6 contains “General Provisions” of the CBA and
subsection (E) provides in full: “This Agreement is not intended
to modify or replace by any of its terms the rights of every faculty
member in the bargaining unit under the law. Both parties agree
to comply with state and/or federal laws.” In this context, the
provision is simply clarifying that faculty members are not giving
up any rights under the law by entering into the CBA and the
District is agreeing to follow applicable state and federal law
concerning the rights of its faculty members.
       Education Code section 66010.4 itself does not confer any
rights on faculty members so it cannot be invoked by Article 6(E).
Subdivision (a)(2), quoted in the grievance, provides: “In addition
to the primary mission of academic and vocational instruction,
the community colleges shall offer instruction and courses to
achieve all of the following: [¶] (A) The provision of remedial
instruction for those in need of it and, in conjunction with the
school districts, instruction in English as a second language,
adult noncredit instruction, and support services which help
students succeed at the postsecondary level are reaffirmed and
supported as essential and important functions of the community
colleges.” (Ed. Code, § 66010.4, subd. (a)(2).) Thus, even
assuming for the sake of argument that the District had violated
this section of the Education Code, it would not also be a violation
of Article 6(E).




                                18
                         DISPOSITION
     The trial court’s judgment of dismissal is affirmed.
Appellant Los Angeles College Faculty Guild to bear costs.

     CERTIFIED FOR PUBLICATION




                                         STRATTON, P. J.

We concur:




             GRIMES, J.




             WILEY, J.




                               19